Exhibit 10.3

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is made October 24, 2011 by and
between Valassis Communications, Inc. (the “Corporation”) and Richard Herpich
(the “Consultant”).

WHEREAS, the Consultant has been previously designated by the Corporation’s
Compensation/Stock Option Committee as an eligible executive under Section 2.1
of the Valassis Communications, Inc. Supplemental Benefit Plan (the “SERP”); and

WHEREAS, the Corporation and the Consultant desire to enter into a consulting
arrangement effective as set forth below after the retirement of the Consultant
from the Corporation on December 31, 2011;

NOW THEREFORE, in consideration of the above recitals, the parties hereto agree
as set forth below.

 

  1. Term: The term of this Agreement shall be one (1) year commencing on
January 1, 2012 (the “Consulting Period”) and ending on December 31, 2012. The
term may be extended at the mutual agreement of the parties prior to its
expiration.

 

  2. Services: Consultant shall be available during the term of this Agreement
to provide consulting services on an as needed basis at the direction of the
Executive Vice President, Sales & Marketing and/or the Chief Executive Officer
of the Corporation. Such services may include, among other things, the
projects/duties listed on Exhibit A hereto. It is mutually understood and agreed
that Consultant shall not be considered an employee, agent or partner of the
Corporation and neither Party shall have any authority to bind the other in any
respect.

 

  3. Compensation: In consideration for entering into this Agreement and
performing pursuant to its terms, the Consultant shall be paid at a rate of
$225/hour for services rendered. Consultant shall submit hours on a regular
basis using a mutually agreeable method.

 

  4. Expenses: The Corporation agrees to reimburse the Consultant for all
expenses, including those for travel and entertainment, properly incurred by him
in the performance of his duties hereunder in accordance with the policies
established from time to time by the Corporation. The Consultant shall account
to the Corporation for such expenses.

 

  5. Confidentiality: In addition to any confidentiality obligations set forth
in the SERP, the Consultant shall keep confidential for the benefit of the
Corporation all secret, confidential information, knowledge or data relating to
the Corporation or any affiliated companies which shall have been obtained by
Consultant during the Consulting Period and which shall not have been or nor or
hereafter have become public knowledge (other than by acts by the Consultant in
violation of this Agreement). During the Consulting Period, and for a period of
five (5) years thereafter, the Consultant shall not, without the prior written
consent of the Corporation or as may otherwise be required by law or legal
process, communicate or divulge any such information, knowledge or data to
anyone other than the Corporation and those designated by it.

 

  6. Taxes: Any tax implications arising out of this Agreement shall be the sole
responsibility of the impacted party.

 

  7. Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Michigan, without regard to
conflicts of law rules. Any dispute or claim arising out of or in connection
with this Agreement shall be adjudicated in the State of Michigan.

 

  8. Entire Agreement; Amendment. This Agreement constitutes the entire
agreement between the parties relating to the subject matter hereof and
supersedes all prior oral and written understandings between the parties.
However, the Agreement shall have no impact on the SERP. Any modifications to
this Agreement must be in a writing signed by the parties. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective heirs, executors, administrators, legal representatives, successors
and permitted assigns.

 

  9. Assignment. Neither party may assign this Agreement without the prior
express written permission of the other party, except that consent of the other
party shall not be required for assignment or transfer made (a) by operation of
law, (b) to an entity that acquires substantially all of the party’s stock,
assets or business, or (c) to a related entity (e.g., parent or subsidiary of
parent).



--------------------------------------------------------------------------------

  10. Notice. Any notices required hereunder shall be in writing and shall be
given to the parties by hand, by nationally recognized overnight courier service
or by express, registered or certified mail, postage prepaid, return receipt
requested to the locations identified below; provided, that, any notice may be
given by e-mail to the designated e-mail address or by fax to the designated fax
number so long as a signed written confirmation is received at the designated
street address promptly thereafter. Notices shall be deemed to have been given
upon actual receipt thereof. Either party may change its notice address by
written notice to the other.

If to Valassis:             Valassis Communications Inc.

                                      19975 Victor Parkway

                                      Livonia, Michigan 48152 USA

                                     Attention: General Counsel

                                     Email: wiseleyt@Valassis.com

                                     Facsimile: 734-591-4460

If to Consultant:       To the address on file with the Corporation’s Accounts
Payable department

IN WITNESS WHEREOF, the Consultant and the Corporation have caused this
Agreement to be executed as of the day and year first above written.

 

VALASSIS COMMUNICATIONS, INC. By:   /s/ Todd L. Wiseley           

Name: Todd L. Wiseley, Esq.

Title: Secretary

 

/s/ Richard Herpich          Richard Herpich

 

2